Exhibit 10.4

 

Loan Nos. RX0583 and RX0584

 

AGREEMENT REGARDING AMENDMENTS TO STOCK PLEDGE AGREEMENT
AND SECURITY AGREEMENTS

 

This AGREEMENT REGARDING AMENDMENTS TO STOCK PLEDGE AGREEMENT AND SECURITY
AGREEMENTS (this “Amendment Agreement”), dated as of December 31, 2012, is
between (i) NEW ULM TELECOM, INC. (the “Borrower”), (ii) Western Telephone
Company (“WTC”), Peoples Telephone Company (“PTC”), New Ulm Phonery, Inc.
(“Phonery”), New Ulm Cellular #9, Inc. (“Cellular”), New Ulm Long Distance, Inc.
(“Long Distance”), Hutchinson Telephone Company (“Hutchinson Telephone”),
Hutchinson Cellular, Inc. (“Hutchinson Cellular”), and Hutchinson
Telecommunications, Inc. (“Hutchinson Telecom” and, together with WTC, PTC,
Phonery, Cellular, Long Distance, Hutchinson Telephone, Hutchinson Cellular, and
Hutchinson Telecom, each a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, together with the Borrower,
each a “Loan Party” and, collectively, the “Loan Parties”), and (iii) COBANK,
ACB (“CoBank”).

 

RECITALS

 

WHEREAS, the Borrower and CoBank are parties to that certain Master Loan
Agreement, dated as of January 4, 2008 (as amended by that certain letter
agreement, dated March 27, 2009, that certain letter agreement, dated September
14, 2009, that certain letter agreement, dated March 25, 2011, that certain
letter agreement, dated May 2, 2012, and as the same may further be amended,
modified, supplemented, extended or restated from time to time, the “MLA”), as
supplemented by that certain First Supplement to the Master Loan Agreement,
dated as of January 4, 2008, providing for a term loan in the amount of
$15,000,000 (as amended, modified, supplemented, extended or restated from time
to time, the “First Supplement”), as supplemented by that certain Second
Supplement to the Master Loan Agreement, dated as of January 4, 2008, providing
for a revolving loan in an aggregate principal amount outstanding at any one
time not to exceed $10,000,000 (as amended, modified, supplemented, extended or
restated from time to time, the “Second Supplement”), and as supplemented by
that certain Third Supplement to the Master Loan Agreement, dated as of December
18, 2012, providing for a term loan in the amount of $4,500,000 (as amended,
modified, supplemented, extended or restated from time to time, the “Third
Supplement”; the MLA, as supplemented by the First Supplement, the Second
Supplement and the Third Supplement, collectively, the “Loan Agreement”);

 

WHEREAS, the Borrower has also executed and delivered to CoBank that certain
Security Agreement, dated as of January 4, 2008 (as amended by that certain
Agreement Regarding Amendments to Loan Documents, dated as of December 18, 2012,
and as the same may further be amended, modified, supplemented, extended or
restated from time to time, the “Borrower Security Agreement”), pursuant to
which the Borrower granted to CoBank a security interest in and lien on
substantially all of its then owned or thereafter acquired tangible and
intangible personal property, and that certain Stock Pledge Agreement, dated as
of January 4, 2008 (as amended by that certain Agreement Regarding Amendments to
Loan Documents, dated as of December 18, 2012, and as the same may further be
amended, modified, supplemented, extended or restated from time to time, the
“Borrower Pledge Agreement”), pursuant to which the Borrower granted to CoBank a
security interest in and lien on the equity interests described therein;

 

1

 

 

WHEREAS, the Loan Parties have executed and delivered to CoBank that certain
Continuing Guaranty, dated as of January 4, 2008 (as amended by that certain
Agreement Regarding Amendments to Loan Documents, dated as of December 18, 2012,
and as the same may further be amended, modified, supplemented, extended or
restated from time to time, the “Guaranty”), pursuant to which, among other
things, the Subsidiary Guarantors guaranteed all then existing or thereafter
arising obligations of the Borrower to CoBank under the Loan Agreement or
otherwise;

 

WHEREAS, each Subsidiary Guarantor has executed and delivered to CoBank a
separate Security Agreement, each dated as of January 4, 2008 (as amended by
that certain Agreement Regarding Amendments to Loan Documents, dated as of
December 18, 2012, and as the same may further be amended, modified,
supplemented, extended or restated from time to time, each a “Subsidiary
Guarantor Security Agreement” and, collectively, the “Subsidiary Guarantor
Security Agreements”; the Subsidiary Guarantor Security Agreements together with
the Borrower Security Agreement, each a “Security Agreement and, collectively,
the “Security Agreements”), pursuant to which each Subsidiary Guarantor granted
to CoBank as security for its obligations under the Guaranty a security interest
in substantially all of its then owned or thereafter acquired tangible and
intangible personal property;

 

WHEREAS, the Borrower has entered into that certain Spin-Off Agreement, dated as
of November 15, 2012, between the Borrower, Arvig Enterprises, Inc., Blue Earth
Valley Communications, Inc. and Hector Communications Corporation (“Hector”),
pursuant to which the Borrower will acquire from Hector on or about the date
hereof all of the outstanding membership interests in Sleepy Eye Telephone
Company (“Sleepy Eye”); and

 

WHEREAS, in connection with the Borrower’s acquisition of the membership
interests in Sleepy Eye, the Borrower, the Subsidiary Guarantors and CoBank have
agreed to certain amendments to the Borrower Pledge Agreement and the Security
Agreements, as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Amendment Agreement, the Borrower, the Subsidiary Guarantors and CoBank
each hereby agrees as follows:

 

SECTION 1. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the MLA.

 

SECTION 2. The “Collateral” description in Section 1 of each of the Security
Agreements is hereby amended by adding the following as a new clause (xii)
immediately following clause “(xi) commercial tort claims”, and by renumbering
clause (xii) as clause (xiii):

 

2

 

 

(xii) demand, time, savings, passbook, or similar account maintained with any
bank or other depository institution (collectively, the “Deposit Accounts”),
including, any such account listed on Schedule C attached hereto and made a part
hereof; and

 

SECTION 3. Subsection 3(D) of each of the Security Agreements is hereby amended
by amending and restating such subsection to read in its entirety as follows:

 

(D) Location of Collateral; Accounts. All locations at which the Collateral is
located (other than vehicles and property attached thereto) are specified on
Schedule A attached hereto and made a part hereof. All Deposit Accounts and
securities accounts owned by the Debtor are set forth in Schedule C, including,
with respect to each such account: (i) the name and address of the bank,
depository institution or securities intermediary, (ii) the account name and
number, (iii) the type of account, and (iv) a description of the assets in such
account, if applicable.

 

SECTION 4. Section 4 of each of the Security Agreements is hereby amended by
adding the following as a new Subsection 4(P) at the end of such section:

 

(P) Change in Accounts. The Debtor agrees not to acquire or open any Deposit
Account or securities account other than as provided on Schedule C unless it
shall have given the Secured Party 30 days’ prior written notice of its
intention to acquire or open any such account, delivered to the Secured Party an
updated Schedule C, and, if requested by the Secured Party, prior to the date on
which the Debtor proposes to acquire or open any such account, the Debtor will,
at its own cost and expense, cause to be delivered to the Secured Party any
account control agreements, financing statements, financing statement
amendments, lien search results, or any other instruments or documents as the
Secured Party may request from time to time.

 

SECTION 5. Each of the Security Agreements is hereby amended by adding the
Schedule C attached as Exhibit 1 to this Amendment Agreement as a new Schedule C
at the end of each Security Agreement.

 

SECTION 6. Schedule 1 of the Borrower Pledge Agreement is hereby amended and
restated in its entirety by replacing such schedule with Schedule 1 attached as
Exhibit 2 to this Amendment Agreement.

 

SECTION 7. Neither this Amendment Agreement nor any prior amendment to the Loan
Agreement or other Loan Documents shall constitute a novation of the Loan
Agreement or the other Loan Documents. The Loan Parties acknowledge and
expressly agree that this Amendment Agreement is limited to the extent expressly
set forth herein and shall not constitute a modification of the Loan Agreement
or any other Loan Documents or a course of dealing at variance with the terms of
the Loan Agreement or any other Loan Documents (other than as expressly set
forth above) so as to require further notice by CoBank, of its intent to require
strict adherence to the terms of the Loan Agreement and the other Loan Documents
in the future. All of the terms, conditions, provisions and covenants of the
Loan Agreement and the other Loan Documents shall remain unaltered and in full
force and effect except as expressly modified by this Amendment Agreement. The
Loan Agreement and each other Loan Document shall be deemed modified hereby
solely to the extent necessary to effect the amendments contemplated hereby.

 

3

 

 

SECTION 8. All references to the Borrower Pledge Agreement and the Security
Agreements (collectively, the “Amended Documents”) in any of the Amended
Documents, or in any other documents, instruments or agreements executed or
delivered in connection therewith, shall be deemed a reference to such Amended
Document as amended by this Amendment Agreement. Except as expressly provided in
this Amendment Agreement, the execution and delivery of this Amendment Agreement
does not and will not amend, modify or supplement any provision of, or
constitute a consent to or a waiver of any noncompliance with the provisions of,
the Loan Agreement or the other Loan Documents, and, except as specifically
provided in this Amendment Agreement, the Loan Agreement and the other Loan
Documents shall remain in full force and effect.

 

SECTION 9. Each of the Loan Parties hereby represents and warrants to CoBank as
follows:

 

(a)such entity has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform this Amendment Agreement in
accordance with its terms. This Amendment Agreement has been duly executed and
delivered by such entity and is a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms;

 

(b)the execution, delivery and performance of this Amendment Agreement in
accordance with its terms do not and will not, by the passage of time, the
giving of notice or otherwise,

 

(i)require any governmental approval or violate any applicable Law relating to
such entity;

 

(ii)conflict with, result in a breach of or constitute a default under the
organizational documents of such entity, any material provision or any
indenture, agreement or other instrument to which it is a party or by which it
or any of its properties may be bound or any governmental approval relating to
it; or

 

(iii)result in or require the creation or imposition of any lien (except as
permitted by the Loan Agreement and the other Loan Documents) upon or with
respect to any property now owned or hereafter acquired by such entity;

 

(c)that, after giving effect to the amendments set forth in this Amendment
Agreement, the representations and warranties of such entity set forth in the
Loan Agreement and other Loan Documents are true and correct as of the date
hereof as if made on the date hereof; and

 

(d)no Potential Default or Event of Default under the Loan Agreement and the
other Loan Documents has occurred and is continuing as of this date.

 

4

 

 

SECTION 10. The Borrower, as the maker of the Borrower Security Agreement, the
Borrower Pledge Agreement and certain other Loan Documents, and each Subsidiary
Guarantor, as the maker of the Subsidiary Guarantor Security Agreements and
certain other Loan Documents, hereby confirms and agrees that (a) each such
document, as amended hereby, as applicable, is and shall continue to be in full
force and effect, and (b) the obligations secured by each such document include
any and all obligations of the Borrower to CoBank under the Loan Agreement.

 

SECTION 11. This Amendment Agreement shall become effective as of its date. All
obligations and rights of the Loan Parties and CoBank arising out of or relating
to the period commencing on the effective date hereof shall be governed by the
terms and provisions of the Loan Agreement as amended by this Amendment
Agreement; the obligations of and rights of the Loan Parties and CoBank arising
out of or relating to the period prior to the date hereof shall continue to be
governed by the Loan Agreement without giving effect to the amendments provided
for herein.

 

SECTION 12. The Borrower agrees to pay CoBank, on demand, all out-of-pocket
costs and expenses incurred by CoBank, including, without limitation, the
reasonable fees and expenses of counsel retained by CoBank, in connection with
the negotiation, preparation, execution and delivery of this Amendment Agreement
and all other instruments and documents contemplated hereby.

 

SECTION 13. This Amendment Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original and shall be binding
upon all parties and their respective permitted successors and assigns, and all
of which taken together shall constitute one and the same agreement.

 

SECTION 14. Except to the extent governed by applicable federal law, this
Amendment Agreement shall be governed by and construed in accordance with the
laws of the Colorado, without reference to choice of law doctrine.

 

 

 

 

 

 

 

 

[Signatures comment on following page.]

 

 

5

 

IN WITNESS WHEREOF, the Loan Parties have caused this Amendment Agreement to be
executed and delivered, and CoBank has caused this Amendment Agreement to be
executed and delivered, each by their respective duly authorized officers as of
the date first shown above.

 

 

  NEW ULM TELECOM, INC.   as the Borrower               By:       Curtis
Kawlewski
Chief Financial Officer                     HUTCHINSON TELEPHONE COMPANY,
NEW ULM LONG DISTANCE, INC.,
NEW ULM CELLULAR #9, INC.,
NEW ULM PHONERY, INC., 
PEOPLES TELEPHONE COMPANY, 
WESTERN TELEPHONE COMPANY, 
HUTCHINSON TELECOMMUNICATIONS, INC., and
HUTCHINSON CELLULAR, INC.,    each as a Subsidiary Guarantor               By:  
    Curtis Kawlewski
Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures continue on following page.]

 

 

6

 

[Signatures continued from previous page.]

 

 

  COBANK, ACB                     By:       Nick Heslip
Vice President

 

 

 

 

 

 

 

 

 

 

 

7



